Citation Nr: 0943311	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-09 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia , Pennsylvania
 
 
THE ISSUE
 
What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 5, 2006?
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and his spouse
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from June 1964 to June 
1967. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia , 
Pennsylvania .  
 
In April 2009, the Veteran submitted a statement from his 
spouse, which raised the issue of service connection for 
tinnitus.  At the September 2009 videoconference hearing, the 
Veteran raised the issue of entitlement to service connection 
for residuals of a stroke to include secondary to 
posttraumatic stress disorder.  As these claims are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate consideration.
 
 
FINDING OF FACT
 
The evidence is equipoise as to whether the Veteran's PTSD 
has been productive of a total occupational and social 
impairment since October 5, 2006.
 
 
CONCLUSION OF LAW
 
Since October 5, 2006, the Veteran's PTSD does meet the 
criteria for an evaluation of 100 percent.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§  4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).
  
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.
 
Analysis
 
The Veteran suffers from PTSD as result of in-service combat 
stressors.
 
In March 2007, VA granted entitlement to service connection 
for PTSD effective October 5, 2006 and assigned a 30 percent 
evaluation.  In a September 2008 rating decision, a 50 
percent evaluation was assigned effective July 8, 2008.
 
Rating criteria
 
Under the current criteria, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
 
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
 
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing the DSM-IV, p. 32).
 
Global assessment of functioning  scores ranging between 81 
and 90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  Global assessment of functioning  
scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].
 
Global assessment of functioning scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.
 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  Id.
  
Mittleider concerns
 
The Board is initially presented with a record on appeal that 
demonstrates that, in addition to PTSD, medical professionals 
have diagnosed post-stroke depression and personality 
changes.  The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).
 
A report of an August 2008 VA psychological examination shows 
that the examiner diagnosed PTSD with associated depression.  
Similarly, a July 2006 VA treatment record includes a 
clinical impression of PTSD with depressed mood.  This 
impression was entered prior to his strokes in 2007. 
 
In light of the above, the Board will treat all reported 
psychiatric symptomatology as being attributable to the 
Veteran's service-connected PTSD.
 
Schedular rating
 
The pertinent evidence of record includes VA examination 
reports dated in February 2007 and August 2008, Social 
Security Administration records, VA treatment and Vet Center 
records from 2003 to 2008, and a September 2009 statement of 
a Vet Center psychologist.
 
The evidence shows that the Veteran has had recurring 
suicidal ideation since October 5, 2006.  The August 2008 VA 
examiner stated that the Veteran's PTSD signs and symptoms 
would likely result in deficiencies in most of the following 
areas: work, family relations, judgment, thinking, and mood.  
That examiner assigned a global assessment of 
functioning score of 55.  Therefore, the evidence clearly 
shows that a 70 percent evaluation is warranted from October 
5, 2006.
 
The remaining matter is whether a 100 percent evaluation is 
warranted from October 5, 2006.  On the one hand, an August 
2008 Vet Center treatment record described the Veteran's PTSD 
as moderate in severity.  Also, medical professionals have 
assigned global assessment of functioning scores ranging from 
65 to 55.  
 
In a June 2007 statement, the Veteran's Vet Center treating 
psychologist noted "[I]t is unlikely [he] is unemployable as 
a result of his current medical and psychological 
impairment."  On the other hand, this same psychologist 
opined in a September 2009 statement that it was unlikely 
that the appellant would "be able to obtain gainful 
employment because of ... his PTSD symptoms." 
 
Given the context of the June 2007 statement, it is not clear 
that the treating psychologist was intending to opine that 
the Veteran could work.  Moreover, a Social Security decision 
reflects that the agency granted disability benefits 
effective April 1, 2006 for a primary diagnosis of anxiety-
related disorders.  There was no secondary diagnosis.  While 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including Social 
Security, their decision is pertinent to the claim.  The 
Veteran worked in the insurance business and jobs that 
depended on contact with other people, to include being away 
from home.  The August 2008 VA examiner noted that the 
Veteran's irritability and severe social isolation would 
clearly compromise his job performance.  Finally, in a 
September 2009 statement a VA psychologist opined that it was 
unlikely that the appellant would "be able to obtain gainful 
employment because of ... his PTSD symptoms
 
The Veteran does not demonstrate a gross impairment in 
thought processes or communication, he does not suffer from 
persistent delusions or hallucinations, his behavior is not 
grossly inappropriate, and he is not in persistent danger of 
hurting himself or others.  The Board's inquiry, however, is 
not necessarily strictly limited to the criteria found in the 
VA rating schedule.  See Meehan v. Principi, 16 Vet. App. 436 
(2002) (the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating).  
 
The Board has weighed the evidence of record and finds that 
there exists an approximate balance of evidence for and 
against the claim.  Simply put, the evidence is equally 
balanced as to whether the appellant can work due to his 
PTSD.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In this case, the evidence is 
equipoise as to whether the Veteran has had a total 
occupational and social impairment since October 5, 2006. 
Therefore, a 100 percent evaluation for PTSD since October 5, 
2006 is in order.  38 U.S.C.A. §§ 1155, 5107.
 
The benefit sought on appeal is allowed.

 
ORDER
 
Entitlement to a 100 percent evaluation for PTSD since 
October 5, 2006 is granted subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


